Case 4:20-cv-00599-GKF-CDL Document 1 Filed in USDC ND/OK on 11/23/20 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

]. (a) PLAINTIFFS DEFENDANTS
1. Casey Edward Cross 1. DXC Technology Services, LLC

JS 44 (Rev. 10/20)

Virginia
(b) County of Residence of First Listed Plaintiff Tulsa, Oklahoma 8
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. Mark A. Warman
A i. : a Telephone ber Attorneys (if Knein) Frarkden, Farris, Quillin, Goodnight &
(c) ttorneys (Firm Name, Address, and Telephone Number) Pets A Gaeiilone Roberts
Frank W. Frasier, Maureen M. Johnson Husch Blackwell LLP Williams Towers

Two West Second Street, Suite 900

Fraiser, Fraiser & Hickman, LLP
Tulsa, OK 74103; (918) 584-7129

1700 Southwest Blvd, Tulsa. OK 74107; (918) 584-4724

4801 Main Street, Suite 1000
Kansas City, MO 64112; (816) 983-8000

 

 

 

 

 
   

 

 

 

     
 

 

 

 

 

 

      

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) {1. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “XN” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
OC 1 U.S. Government k]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State A ] CT 1 Incorporated ov Principal Place Cc] 4 C4
of Business In This State
O 2 U.S. Government fx]4 Diversity Citizen of Another State C 2 O 2. Incorporated and Principal Place CT] 5 XX] 5
Defendant (indicate Citizenship of Parties in Ltem LD) of Business In Another State
Citizen or Subject ofa L]3 Oo 3 Foreign Nation C 6 [6
Foreign Country
IV. NATURE OF SUIT (hice an xv" in One Box Ont) Click here for: Nature of S : j
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CJ 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | |690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability O 367 Health Care/ ! | 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgnient Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent _| 450 Commerce
152 Recovery of Defaulted Liability C 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) Hl 345 Marine Product Liability 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits + 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability Lj 380 Other Personal | 720 Labor/Management s AL SECURITY Protection Act
195 Contract Product Liability i 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) — 850 Securitics/Commodities/

Hl

 

 

 

| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
[____ REAL PROPERTY CIVIL RIGHTS TRISONER PETITIONS | _1790 Other Labor Litigation 865 RSI (405()) | 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | {791 Employee Retirement |] 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information

 

 

(EDERAL TAX SUITS
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S, Plaintiff Act

 

 

 

240 Torts to Land 443 Housing/ Sentence or Defendant) | 896 Arbitration

245 Tort Product Liability Accommodations [_] 530 General t | 871 IRS—Third Party - 899 Administrative Procedure

290 All Other Real Property | 445 Amer. w/Disnbilitics - | 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision

| 950 Constitutionality of
State Statutes

|_| 446 Amer. w/Disabilities -
Other
| 448 Education

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

465 Other Immigration
Actions

 

 

 

 

 

 

V. ORIGIN (lace an “X" in One Box Only)

| Original [x2 Removed from 3 Remanded trom Cl 4 Reinstated or Cc 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)
38 U.S.C. Sections 4303, 4313 and 4316 & 28 U.S.C. Sections 1331, 1332 and 1441(a)

 

VI. CAUSE OF ACTION

 

 

 

 

 

Brief description of cause:
Wrongful Discharge and Discrimination
VII. REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: [lves [No
VIII. RELATED CASE(S)
See instructions)
IF ANY eee msn” WUDGE DOCKET NUMBER
iz
DATE SIGNALERE:
11/20/2020 Lee

 

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

 

SATA LOO”

APPLYING IFP

JUDGE

Za)
CO

MAG, JUDGE
